235 S.W.3d 590 (2007)
STATE of Missouri, Respondent,
v.
Ricardo CROSSLAND, Appellant.
No. ED 88664.
Missouri Court of Appeals, Eastern District, Division Three.
October 16, 2007.
Michelle M. Rivera, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Ricardo Crossland ("Defendant") appeals from the judgment of the trial court entered after a jury convicted him of one count of felony possession of a controlled substance ("Count I") and one count of misdemeanor possession of a controlled substance ("Count II"), both counts in violation of section 195.202 RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).